IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO.  PD-1123-08




JEFFERY DANIEL HUGHEN, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
FANNIN  COUNTY



                      Per Curiam.
                                                              O R D E R 
 
           The Court grants review on its own motion of the following question:
Was Appellant's waiver of counsel during police interrogation valid
when he had previously invoked his right to counsel at the time he was
brought before a magistrate? 
 
           No briefing will be permitted.  This case will be consolidated with Hughen,
NO. PD-1124-08.
 

           The Clerk of this Court will send copies of this order to the Court of Appeals for the
Sixth District, the State Prosecuting Attorney, the District Attorney for Fannin County, and
Appellant. 

En Banc
Entered April 22, 2009
Do Not Publish